Case 1:18-cv-03807-JMS-MPB Document 31 Filed 04/18/19 Page 1 of 5 PageID #: 567




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                          Case No. 1:18-cv-3807- JMS-MPB

 INSPIRE COMMERCE, INC.                              )
      Plaintiff,                                     )
      vs.                                            )
 ENVISTA, LLC, ENVISTA INTERACTIVE                   )
 SOLUTIONS, LLC d/b/a ENSPIRE COMMERCE,              )
 and RETAILPOINT II, LLC d/b/a RETAILPOINT,          )
      Defendants.                                    )



                 DEFENDANTS’/COUNTERCLAIM PLAINTIFFS’
                         PRELIMINARY WITNESS LIST

       Pursuant    to   the    Case   Management    Plan    entered   in   this   case,

 Defendants/Counterclaim Plaintiffs enVista, LLC, enVista Interactive Solutions,

 LLC and Retailpoint II, LLC (Collectively “enVista”) submits their Preliminary

 Witness List.


       By providing this Preliminary Witness List, enVista does not waive its right to

 add additional witnesses or remove witnesses as additional information is learned

 through investigation and discovery, nor does enVista waive any claim of privilege or

 right to object to any such witness or the substance of the testimony of any such

 witness on any grounds, including competency, privilege, relevancy and materiality,

 hearsay, confidentiality, or any other appropriate grounds.


                              PRELIMINARY WITNESSES


 Jim Barnes, President, enSpire, LLC
 11555 N. Meridian Street, Suite 300, Carmel, IN
Case 1:18-cv-03807-JMS-MPB Document 31 Filed 04/18/19 Page 2 of 5 PageID #: 568




 Susan Kasperski
 VP, Deliver & Customers
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Subroto Majumdar
 enSpire Sr. Director, Delivery
 11555 N. Meridian Street, Suite 300
 Carmel, IN

 Seshu Emani
 enSpire Manager, Commerce
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Julie Clementina
 Manager, Human Capital, EITS
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Praveen Chinna
 Human Capital Specialist
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Gene Feichtner
 enVista Controller
 11555 N. Meridian Street, Suite 300. Carmel, IN

 Trish Stitz
 Sr. Financial Analyst
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Donnie Massey
 Sr. Financial Analyst
 11555 N. Meridian Street, Suite 300, Carmel, IN

 J.J. Schambow
 enVista Vice President, Global 3 Marketing & Business Dev.
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Kelly Majors
 Sr. Financial Analyst
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Michael McGrady
 Bus. Dev. Manager
 11555 N. Meridian Street, Suite 300, Carmel, IN
Case 1:18-cv-03807-JMS-MPB Document 31 Filed 04/18/19 Page 3 of 5 PageID #: 569




         .
 Drew Kidd
 Bus. Dev. Manager
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Jeff Ritter
 Inbound Marketing Manager
 1555 N. Meridian Street, Suite 300, Carmel, IN

 Kyle Edgell
 Digital Marketing Manager
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Ashley Ayers
 Sr. Corporate Communications Specialist
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Katheryn Mundt
 Sr. Events Coordinator
 11555 N. Meridian Street, Suite 300, Carmel, IN

 David Eckel
 Managing Partner
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Ben Gavin
 VP Operations
 11555 N. Meridian Street, Suite 300, Carmel, IN

 John Stitz
 Sr. Managing Partner
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Mike Ingardia
 10630 Oxford Mill Circle, Johns Creeks, GA 30022

 Jeremy Futch
 Director, Client Services
 11555 N. Meridian Street, Suite 300, Carmel, IN

 David Long
 Sales Director
 11555 N. Meridian Street, Suite 300, Carmel, IN
Case 1:18-cv-03807-JMS-MPB Document 31 Filed 04/18/19 Page 4 of 5 PageID #: 570




 Rachel Ledforth
 Product Manager
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Chad Jackson
 Systems Administrator
 11555 N. Meridian Street, Suite 300, Carmel, IN

 Cody Maus
 Systems Security
 11555 N. Meridian Street, Suite 300, Carmel, IN

 All persons listed on Plaintiff Inspire Commerce’s Initial Disclosures

 All persons listed on Plaintiff’s Preliminary Witness List

 All officers and executives of Inspire Commerce, Inc.

 All records custodians for business records of Inspire Commerce, Inc.

 All persons on Plaintiff’s Preliminary Witness List

 Additional persons who may be disclosed during investigation or discovery

 All persons identified during depositions as having knowledge regarding the subject
 of this litigation.

 Any expert witnesses designated to testify by any party

 Any persons with information to rebut any witness called by Plaintiff.


                                        /s/ Stephen M. Terrell, #543-49

 TERRELL LAW OFFICE, LLC
 9840 Westpoint Drive,
 Suite 100
 Indianapolis, IN 46256
 Attorney for Defendants
Case 1:18-cv-03807-JMS-MPB Document 31 Filed 04/18/19 Page 5 of 5 PageID #: 571




                                Certificate of Service

 I hereby certify that I have on April 17, 2019, electronically filed the foregoing with
 the Clerk of the Court using the CM/ECF which sent notification of such filing to
 the following:

              David F. Tamaroff and Aiman Farooq
              MORGAN & MORGAN, P.A.
              703 Waterford Way, Suite 1050
              Miami, Florida 33126

                                         /s/ Stephen M. Terrell, #543-49

 TERRELL LAW OFFICE, LLC
 9840 Westpoint Drive,
 Suite 100
 Indianapolis, IN 46256
 Attorney for Defendants
